          Case 8:21-cv-01118-PJM Document 1 Filed 05/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 BRIDGET LEVAI
 5910 Upper Court
 Bowie, Maryland 20720

                               Plaintiff,
        vs.                                     Civil Action No.:

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY
 600 Fifth Street, N.W.
 Washington, D.C. 20001

                               Defendant.


                NOTICE OF REMOVAL BY DEFENDANT
    WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY(“WMATA”)

       To the Judges of the United States District Court for the District of Maryland:

       1. On or about April 21, 2020, Plaintiff filed this action against WMATA in the District

Court of Maryland for Prince George’s County, in the case titled Bridget Levai v. WMATA,

Case No. 050200112972020.

       2. Defendant WMATA was served in this action by email on April 23, 2021.

       3. The Writ of Summons and Complaint filed by the Plaintiff are attached as Exhibit A.

The Court’s Notice of Trial Date is attached as Exhibit B. These documents constitute the only

process, pleadings, or orders received by the Defendant in this case.

       4. This case is a civil action over which the Court has original jurisdiction, pursuant to

MD CODE ANN, Transportation Article, §10-204(81), which specifically grants original

jurisdiction over suits against WMATA to the United States District Court.


                                                 1
           Case 8:21-cv-01118-PJM Document 1 Filed 05/07/21 Page 2 of 2



         WHEREFORE, Defendant WMATA requests that the entire above-referenced action

now pending in the District Court of Maryland for Prince George’s County be removed to this

Court.

Date: May 7, 2021

                                             Respectfully submitted,

                                             WASHINGTON METROPOLITAN AREA
                                             TRANSIT AUTHORITY
                                             By counsel



                                             By: /s/ Donna L. Gaffney
                                                 Donna L. Gaffney, #16299
                                                 Office of the General Counsel
                                                 600 Fifth Street, N.W.
                                                 Washington, D.C. 20001
                                                 202.962.2721
                                                 202.962.2550 (fax)
                                                 dlgaffney@wmata.com

                                 CERTIFICATE OF SERVICE

         I hereby certify that, on May 7, 2021, a copy of the foregoing Notice of Removal was

mailed, postage prepaid, to:

         Edwin K. Fogam, Esq.
         Law Offices of Fogam & Associates, LLC
         8121 Georgia Ave., Suite 715
         Silver Spring, MD 20910
         Attorney for Plaintiff

                                                     /s/ Donna L. Gaffney
                                                     Donna L. Gaffney




                                                2
